  Case 2:85-cv-04544-DMG-AGR Document 667 Filed 09/09/19 Page 1 of 1 Page ID #:33428




                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA
                                                             CASE NUMBER


                                              PLAINTIFF(S)
                             v.
                                                              RESPONSE BY THE COURT TO NOTICE TO
                                                                   FILER OF DEFICIENCIES IN
                                           DEFENDANT(S).       ELECTRONICALLY FILED DOCUMENTS


In accordance with the Notice to Filer Of Deficiencies In Electronically Filed Documents

REGARDING:



         Date Filed                    Doc. No.                 Title of Doc.


IT IS HEREBY ORDERED:

            The document is accepted as filed
            The document is stricken and counsel is ordered to file an amended or
            corrected document by                                                 .
            The hearing date has been rescheduled to                                         at
            Other




                                                             Clerk, U.S. District Court




Dated:                                                       By:
                                                                   Deputy Clerk


cc: Assigned District Judge and/or Magistrate Judge



              RESPONSE BY THE COURT TO NOTICE TO FILER OF DEFICIENCIES IN ELECTRONICALLY FILED DOCUMENTS
G-112B (01/07)
